DETAILED ACTION
Remarks
This office action is issued in response to communication filed on 2/12/21.  Claims 1-9 are pending in this Office Action.  
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Bhogal  et al. (US Patent Application Publication 2006/0230346 A1, hereinafter “Bhogal”)
 	As to claim 1, Bhogal teaches a word registration device, comprising a controller configured to perform operations comprising operations as: 
 	a character string selection detector configured to detect selection of a character string appearing on a screen of a display in accordance with an application program, the selection being performed with an operation with an input device; (Bhogal Fig.6A and par [0052] teaches user may use a pointing device  to select the unknown terms or any other selectable term in the document)
 	a registration operation detector configured to detect a registration operation performed with the input device; a registration screen controller configured to cause a word registration screen for registering, to a dictionary, the character string selected and detected by the character string selection detector to appear on the display in response to the registration operation detector detecting the registration operation; (Bhogal Fig.6A and par [0052] teaches menu 650 includes option 660 to provide a dictionary definition.  By clicking on this option, submenu 665 may be provided for specifying which dictionary for the term to be added to. An interface 670 is provided for entry of  the dictionary definition  )
 	an enter operation detector configured to detect an enter operation performed with the input device on the word registration screen caused to appear on the display by the registration screen controller; and a word registration unit configured to register, to the dictionary, a word in accordance with data appearing on the word registration screen in response to the enter operation detector detecting the enter operation.( Bhogal Fig.6A and par [0052] teaches the interface 670 provides a interface element 680 for cancelling the entry  pf the dictionary definition and entry 690 for storing entered dictionary definition in a transient document associated dictionary) 	 	As to claim 4, Bhogal teaches the word registration device according to claim 1, wherein operation as the registration screen controller comprises causing the word registration screen containing the character string selected and detected by the character string selection detector or a reading for the character string to appear on the display.(Bhogal Fig.6A and par [0052] teaches interface 670 includes the selected term “tomology”)
 	Claims 5 and 6 merely recite a method and a non-transitory computer readable medium storing program being performed by the device of claim 1. Accordingly, Bhogal teaches every limitation of claims 5-6 as indicates in the above rejection of claim 1.
 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal  and further in view of  Dimson et al.( US Patent  9,342,233 B1, hereinafter “Dimson”)
 	As to claim 2, Bhogal teaches the word registration device according to claim 1 but fails to teach wherein the input device includes a touchscreen panel attached to the screen of the display.
 	However, Dimson teaches wherein the input device includes a touchscreen panel attached to the screen of the display.(Dimson Fig.2 and col 8 lines 43-50  teaches a touchscreen display)
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Bhogal and Dimson to arrive at the claimed invention. One would have been motivated to make such combination to allow user to quickly and efficiently provide input to the application. 	As to claim 3, Bhogal teaches the word registration device according to claim 1, wherein operation as the registration operation detector comprises causing a request button for determining whether a word registration is to be performed to appear on the screen of the display in response to the character string selection detector detecting selection of the character string, and detects an input operation on the request button performed with the input device as the registration operation.( Bhogal Fig.6A and par [0052] teaches menu 650 includes option 660 to provide a dictionary definition. Bhogal Fig.6A and par [0052]  further teaches the interface 670 provides an interface element 680 for cancelling the entry  pf the dictionary definition and entry 690 for storing entered dictionary definition in a transient document associated dictionary)
 	Bhogal fails to expressly teach a request button.
 	However, Dimson teaches a request button.( Dimson Fig.7, col 16 lines 37-40 teaches button 718  may be provided to enabler a user to enter a definition for the selected term)
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Bhogal and Dimson to arrive at the claimed invention. One would have been motivated to make such combination to allow user to quickly and efficiently provide input to the application.

 	As to claim 7, Bhogal and Dimson teach the word registration device according to claim 2, wherein operation as the registration operation detector comprises causing a request button for determining whether a word registration is to be performed to appear on the screen of the display in response to the character string selection detector detecting selection of the character string, and detects an input operation on the request button performed with the input device as the registration operation.( Dimson Fig.7, col 16 lines 37-40 teaches button 718  may be provided to enabler a user to enter a definition for the selected term)
 	As to claim 8, Bhogal and Dimson  teach the word registration device according to claim 2, wherein operation as the registration screen controller comprises causing the word registration screen containing the character string selected and detected by the character string selection detector or a reading for the character string to appear on the display.( Bhogal Fig.6A and par [0052] teaches menu 650 includes option 660 to provide a dictionary definition.  By clicking on this option, submenu 665 may be provided for specifying which dictionary for the term to be added to. An interface 670 is provided for entry of  the dictionary definition) 	As to claim 9, Bhogal and Dimson teach the word registration device according to claim 3, wherein operation as the registration screen controller comprises causing the word registration screen containing the character string selected and detected by the character string selection detector or a reading for the character string to appear on the display.( (Bhogal Fig.6A and par [0052] teaches interface 670 includes the selected term “tomology”) 						Conclusion	
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEN L DUONG/Primary Examiner, Art Unit 2175